Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-APR-2022
                                                         11:50 AM
                                                         Dkt. 7 ODAC
                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                            STATE OF HAWAI‘I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                              JUSTIN DULAN,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

            Petitioner/Defendant-Appellant Justin Dulan’s

application for writ of certiorari filed on February 25, 2022,

is hereby rejected.

            DATED:   Honolulu, Hawai‘i, April 5, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins